Douglas, J.,
concurring. I concur in the judgment of the majority which reverses the judgment of the court of appeals. I also join in Justice Resnick’s separate concurrence.
I do not concur in the reasoning of the majority on the merit issue. The majority has set forth the applicable federal law. The general rule is that the custodial parent is entitled to the exemption. In the case at bar, none of the enumerated exceptions, contained in the Internal Revenue Code, to the general rule exists. I continue to adhere to my position set forth in Bobo v. Jewell (1988), 38 Ohio St.3d 330, 335-338, 528 N.E.2d 180, 185-187 (Douglas, J., concurring in syllabus and in judgment only).